--------------------------------------------------------------------------------

EXHIBIT 10.1
 
QEP RESOURCES, INC.
 
EXECUTIVE SEVERANCE COMPENSATION PLAN
 
 
 

--------------------------------------------------------------------------------

 
 
QEP RESOURCES, INC.
EXECUTIVE SEVERANCE COMPENSATION PLAN

 
ARTICLE I
INTRODUCTION
 
The Board of Directors of QEP Resources, Inc. recognizes that, as is the case
with many publicly held corporations, the possibility of a Change in Control
exists.  This possibility, and the uncertainty it creates with executives, may
be detrimental to the Company and its shareholders if executives are distracted
and/or leave the Company.
 
The Board considers the avoidance of such loss and distraction to be essential
to protecting and enhancing the best interests of the Company and its
shareholders.  The Board also believes that when a Change in Control is
perceived as imminent, or is occurring, the Board should be able to receive and
rely on disinterested service from executive employees regarding the best
interests of the Company and its shareholders without concern that the executive
employees might be distracted or concerned by their personal uncertainties and
risks created by the perception of an imminent or occurring Change in Control.
 
In addition, the Board believes that it is consistent with the Company’s
employment practices and policies and in the best interests of the Company and
its shareholders to compensate its executive employees whose employment
terminates in connection with or following a Change in Control.
 
Accordingly, the Board has determined that appropriate steps should be taken to
assure the Company and its Affiliates of the executive employees’ continued
employment and attention and dedication to duty, and to seek to ensure the
availability of their continued service, notwithstanding the possibility, threat
or occurrence of a Change in Control.
 
In order to fulfill the above purposes, the Board hereby adopts this amended QEP
Resources, Inc. Executive Severance Compensation Plan, to be effective as of
March 1, 2012.
 
ARTICLE II
ESTABLISHMENT OF PLAN
 
As of the Effective Date, the Company hereby adopts its severance compensation
plan known as the QEP Resources, Inc. Executive Severance Compensation Plan, as
set forth in this document.
 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 1

--------------------------------------------------------------------------------

 
 
ARTICLE III
DEFINITIONS
 
As used herein, the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.
 
(a)           Affiliate.  Any entity that is treated as the same employer as the
Company under Sections 414(b), (c), (m), or (o) of the Code, any entity required
to be aggregated with the Company pursuant to regulations adopted under Section
409A of the Code, or any entity otherwise designated as an Affiliate by the
Company.
 
(b)           Annual Cash Incentive Plans.  Any annual cash incentive plan,
program or arrangement offered by an Employer.
 
(c)           Annual Base Salary.  The Participant’s gross annual base salary in
effect immediately prior to a Change in Control.
 
(d)           Average Annual Bonus Amount.  The average of the annual bonuses a
Participant actually received under the Annual Cash Incentive Plans, including,
with respect to any Transferred Participant under any annual cash incentive
plan, program, or arrangement offered by Questar prior to the Effective Date,
for the Look-Back Period.
 
(e)           Board.  The Board of Directors of the Company.
 
(f)            Cause.  Cause shall mean:  (i) the willful and continued failure
of the Participant to perform substantially the Participant’s duties with an
Employer (other than any such failure resulting from incapacity due to physical
or mental illness), following written demand for substantial performance
delivered to the Participant by the Board or the Chief Executive Officer of the
Company; or (ii) the willful engaging by the Participant in conduct that is
materially injurious to an Employer.  For purposes of this definition, no act or
failure to act on the part of the Participant shall be considered “willful”
unless it is done, or omitted to be done, by the Participant without reasonable
belief that the Participant’s action or omission was in the best interests of an
Employer.  The Company, acting through its Board of Directors, must notify the
Participant in writing that the Participant’s employment is being terminated for
“Cause”.  The notice shall include a list of the factual findings used to
sustain the judgment that the Participant’s employment has been terminated for
“Cause”.
 
(g)           Change in Control.  A Change in Control of the Company shall be
deemed to have occurred if (i) any individual, entity, or group(within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
(the “Exchange Act”)) other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, is or becomes the beneficial
owner (as such term is used in Rule 13d-3 under the Exchange Act) of securities
of the Company representing 30 percent or more of the combined voting power of
the Company; or (ii) the following individuals cease for any reason to
constitute a majority of the number of directors then serving:  individuals who,
as of the Effective Date, constitute the Company’s Board of Directors and any
new director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the Effective Date, or whose appointment, election or nomination for election
was previously so approved or recommended; or (iii) there is consummated a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company with any corporation, other than a merger or consolidation that
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 60 percent of the combined
voting power of the securities of the Company or such surviving entity or its
parent outstanding immediately after such merger or consolidation, or a merger
or consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person is or becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 30 percent or
more of the combined voting power of the Company’s then outstanding securities;
or (iv) the Company’s stockholders approve a plan of complete liquidation or
dissolution of the Company or there is consummated  the sale or disposition by
the Company of all or substantially all of the Company’s assets, other than a
sale or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 60 percent of the combined voting power of the
voting securities of which are owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.  In addition, if a Change in Control constitutes a payment
event with respect to any payment under the Plan which provides for the deferral
of compensation and is subject to Section 409A of the Code, the transaction or
event described in clauses (i), (ii), (iii) and (iv) with respect to such
payment must also constitute a “change in control event,” as defined in Treasury
Regulation Section 1.409A-3(i)(5) before any such payment can be made.
 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 2

--------------------------------------------------------------------------------

 
 
(h)           Code.  The Internal Revenue Code of 1986, as amended from time to
time.
 
(i)            Company.  QEP Resources, Inc. and any successor to such entity.
 
(j)            Compensation.  For purposes of this Plan, “Compensation” means
(i) with respect to any Participant who participates in the Retirement Plan,
such Participant’s remuneration taken into account for purposes of calculating
the retirement benefit thereunder, and, (ii) with respect to any Participant who
participates in the SERP, such Participant’s remuneration taken into account for
purposes of calculating the retirement benefit thereunder.
 
(k)           Date of Termination.  The date on which a Participant ceases to be
an Employee of an Employer as a result of a Separation from Service.
 
(l)            Eligible Employee.  Any officer of any Employer.
 
(m)          Employee Matters Agreement.  That certain Employee Matters
Agreement, by and between Questar Corporation and the Company, dated as of June
14, 2010.
 
(n)           Employer.  The Company and any Affiliate that participates in the
Plan pursuant to Article IX hereof.
 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 3

--------------------------------------------------------------------------------

 
 
(o)           ERISA.  The Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
(p)           Good Reason.  Good Reason, with respect to a Participant’s
Separation from Service, means any of the following events or conditions that
occur without the Participant’s written consent, and that remain in effect after
notice has been provided by the Participant to the Company of such event or
condition and the expiration of a 30 day cure period: (i) a material diminution
in the Participant’s base compensation; (ii) a material diminution in the
Participant’s authority, duties, or responsibilities; (iii) a material
diminution in the authority, duties, or responsibilities of the supervisor to
whom the Participant is required to report, including a requirement that a
Participant report to a corporate officer or employee instead of reporting
directly to the Board; (iv) a material diminution in the budget over which the
Participant retains authority; (v) a material change in the geographic location
at which the Participant performs services; or (vi) any other action or inaction
that constitutes a material breach by an Employer of the Participant’s
employment agreement (if any).  The Participant’s notification to the Company
must be in writing and must occur within a reasonable period of time, not to
exceed 90 days, following the initial existence of the relevant event or
condition.
 
(q)           Long-Term Cash Incentive Plan.  Any long-term cash incentive plan,
program or arrangement offered by an Employer.
 
(r)            Look-Back Period.  The last three full Years immediately prior to
a Change in Control, or such shorter number of full Years that the Participant
was actually employed by an Employer, including, with respect to any Transferred
Participant, any such period during which the Transferred Participant was
actually employed by Questar.
 
(s)           Participant.  An individual who is designated as such pursuant to
Section 4.1.
 
(t)            Plan.  The QEP Resources, Inc. Executive Severance Compensation
Plan, as set forth in this document.
 
(u)           Plan Administrator.  The Compensation Committee of the Board.
 
(v)           Questar.  Questar Corporation, a Utah corporation, and any of its
Affiliates (as defined in the Questar Corporation Executive Severance
Compensation Plan, as amended and restated effective October 23, 2007).
 
(w)          Retirement Plan.  The QEP Resources, Inc. Retirement Plan, as
amended or restated from time to time, or any successor plan.
 
(x)           Separation Benefits.  The benefits described in Article VI that
are provided to qualifying Participants under the Plan.
 
(y)           Separation from Service.  A Participant’s termination or deemed
termination from employment with the Employer.  For purposes of determining
whether a Separation from Service has occurred, the employment relationship is
treated as continuing intact while the Participant is on military leave, sick
leave or other bona fide leave of absence if the period of such leave does not
exceed six months, or if longer, so long as the Participant retains a right to
reemployment with his Employer under an applicable statute or by contract.  For
this purpose, a leave of absence constitutes a bona fide leave of absence only
if there is a reasonable expectation that the Participant will return to perform
services for the Employer.  If the period of leave exceeds six months and the
Participant does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship will be deemed to terminate on the
first date immediately following such six-month period.  For purposes of this
Plan, a Separation from Service occurs at the date as of which the facts and
circumstances indicate either that, after such date: (i) the Participant and
Employer reasonably anticipate the Participant will perform no further services
for the Company or an Affiliate (whether as an employee or an independent
contractor), or (ii) that the level of bona fide services the Participant will
perform for the Company or any Affiliate (whether as an employee or independent
contractor) will permanently decrease to no more than 20 percent of the average
level of bona fide services performed over the immediately preceding 36- month
period or, if the Participant has been providing services to the Company or an
Affiliate for less than 36 months, the full period over which the Participant
has rendered services, whether as an employee or independent contractor.  The
determination of whether a Separation from Service has occurred shall be
governed by the provisions of Treasury Regulation section 1.409A-1, as amended,
taking into account the objective facts and circumstances with respect to the
level of bona fide services performed by the Participant after a certain date.
 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 4

--------------------------------------------------------------------------------

 
 
(z)           SERP.  The QEP Resources, Inc. Supplemental Executive Retirement
Plan, as amended or restated from time to time, or any successor plan.
 
(aa)         Tier 1 Participant.  A Participant who is either the Chief
Executive Officer or Chief Financial Officer of the Company and any other person
so designated by the Board.
 
(bb)        Tier 2 Participant.  Each Participant who is not a Tier 1
Participant.
 
(cc)         Transferred Participant.  A Participant who is a “QEP Employee” (as
such term is defined in the Employee Matters Agreement).
 
(dd)        Year.  The calendar year, unless otherwise specified.
 
ARTICLE IV
ELIGIBILITY
 
4.1           Participation.  The Board shall, in its sole discretion, select
from the group of Eligible Employees those individuals who may participate in
the Plan.  Any Eligible Employee selected for participation shall become a
Participant upon written notification by the Board (or its designee) to such
Eligible Employee of his or her participation in the Plan.
 
4.2           Duration of Participation.
 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 5

--------------------------------------------------------------------------------

 
 
(a)           Prior to the time that the Board knows or should know that a
Change in Control is under consideration, is being negotiated or is otherwise
contemplated, a Participant shall continue to participate in the Plan at the
sole discretion of the Board, which may terminate the individual’s participation
in the Plan for any reason.  A Participant shall automatically cease
participation in the Plan when he ceases to be an Eligible Employee of any
Employer prior to a Change in Control.
 
(b)           On and after a Change in Control, a Participant shall cease to be
a Participant in the Plan if he ceases to be an Eligible Employee of any
Employer and is not entitled to payment of a Separation Benefit or any other
benefits under the Plan.  A Participant entitled to payment of a Separation
Benefit or any other amounts under the Plan shall remain a Participant in the
Plan until the full amount of the Separation Benefit and any other amounts
payable under the Plan have been paid.
 
ARTICLE V
ENTITLEMENT TO BENEFITS
 
5.1           Separations from Service That Give Rise to Separation Benefits
Under This Plan.  A Participant shall be entitled to Separation Benefits as set
forth in Article VI below if, at any time following a Change in Control and
prior to the third anniversary of the Change in Control, the Participant incurs
a Separation from Service from an Employer that is (a) initiated by the
Participant’s Employer for any reason other than Cause or (b) initiated by the
Participant for Good Reason within 60 days following the expiration of the cure
period afforded the Company to rectify the condition giving rise to Good Reason.
 
5.2           Eligibility for Equity Incentive Benefits.  All Participants at
the time of a Change in Control shall be eligible to receive the equity
incentive benefits provided in Article VII.
 
ARTICLE VI
SEPARATION BENEFITS
 
6.1           Separation Benefits; General.  If a Participant’s employment is
terminated in circumstances entitling the participant to Separation Benefits
pursuant to Section 5.1, the Company shall provide to such Participant the cash
payment set forth in Section 6.2 below, the bonuses set forth in Section 6.3
below, the enhanced retirement benefits set forth in Section 6.4 below, the
continued welfare benefits as set forth in Section 6.5 below, and the stock
option and stock appreciation right benefits set forth in Section 6.6 below.
 
6.2           Cash Severance.  Participants shall be eligible for cash severance
equal to the aggregate of the following amounts:
 
(a)           For a Tier 1 Participant, an amount equal to three times the
Participant’s Annual Base Salary plus three-times the Participant’s three-year
Average Annual Bonus Amount; and
 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 6

--------------------------------------------------------------------------------

 
 
(b)           For a Tier 2 Participant, an amount equal to two times the
Participant’s Annual Base Salary plus two-times the Participant’s three-year
Average Annual Bonus Amount.
 
All cash payments required by this Section 6.2 shall be paid within 10 calendar
days of the Participant’s Date of Termination; subject, however, to any payment
delay required by Section 6.8(b).
 
6.3           Bonus Amounts.  Participants shall be eligible for a cash payment
equal to the aggregate of the following bonus amounts:
 
(a)           a prorated bonus equal to the bonus the Participant would have
received under the Annual Cash Incentive Plans for the portion of the plan year
completed at the time the Change in Control occurs, based on the level of
satisfaction of the performance goals that was achieved for the performance
period in which the Change in Control occurs.  In the event the Change in
Control occurs prior to the establishment of a bonus amount under the Annual
Cash Incentive Plans for the Year in which the Change in Control occurs, then,
solely for purposes of this Section 6.3(a), the Change in Control shall be
deemed to have occurred on December 31st of the immediately preceding Year.
 
(b)           for each of the performance periods outstanding under the Long
Term Cash Incentive Plan as of the date of the Change in Control, a bonus equal
to the actual bonus that would have been earned by the Participant under the
Long Term Cash Incentive Plan for such performance period, based on the level of
satisfaction of the performance goals that was achieved for the performance
period in which the Change in Control occurs.  Solely for purposes of
determining which performance periods are taken into account for purposes of the
preceding sentence, (i) a performance period shall be deemed to be outstanding
if payment has yet to occur for such period as of the date of the Change in
Control, even if the actual performance period (i.e. the period over which
performance is measured) has already ended, and (ii) a performance period shall
not be deemed to be outstanding if a target bonus has yet to be established for
such period as of the date of the Change in Control.
 
All cash payments required by this Section 6.3 shall be paid in a single lump
sum within 60 days following the end of the year in which the Date of
Termination occurs; subject, however, to any payment delay required by Section
6.8(b).
 
6.4           Enhanced Retirement Benefits.  Participants shall be entitled to
an enhanced retirement benefit under the Retirement Plan and/or the SERP, to the
extent that the Participant is a participant in such plan(s) as of the Date of
Termination, as follows:
 
(a)           Vested Participants.  Participants who have an accrued vested
benefit under either the Retirement Plan or both the Retirement Plan and the
SERP as of the Date of Termination shall be entitled to an enhanced retirement
benefit under this Plan in an amount equal to the excess of (i) the benefit the
Participant would have accrued under the Retirement Plan and the SERP (if
participating) as of the Date of Termination calculated as if (A) the
Participant had been credited with two additional years of benefit service under
the Retirement Plan and the SERP (if participating) as of the Date of
Termination, and (B) the Participant’s Compensation under the Retirement Plan
and the SERP (if participating) for each additional year of such service had
been equal to the Participant’s Compensation for the last full Year prior to the
Date of Termination, over (ii) the actual benefit accrued under the Retirement
Plan and the SERP (if participating) as of the Date of Termination.
 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 7

--------------------------------------------------------------------------------

 
 
(b)           Non-Vested Participants.  Participants who have an accrued
unvested benefit under the Retirement Plan as of the Date of Termination shall
be entitled to an enhanced retirement benefit under this Plan in an amount equal
to what would be the Participant’s accrued vested benefit (if any) under the
Retirement Plan and the SERP (if participating) as of the Date of Termination
calculated as if (i) the Participant had been credited with two additional years
of vesting and benefit service under the Retirement Plan and the SERP (if
participating) as of the Date of Termination, and (ii) the Participant’s
Compensation under the Retirement Plan and the SERP (if participating) for each
additional year of such service had been equal to the Participant’s Compensation
for the last full Year prior to the Date of Termination.
 
(c)           Transferred QEP SERP Participants.  Notwithstanding the foregoing,
any Participant who is a “Transferred QEP SERP Participant” (as defined in the
SERP) and who has an accrued vested benefit under the SERP as of the Date of
Termination shall be entitled to an enhanced retirement benefit under the SERP
only in an amount equal to the benefit accrued under the SERP as of the Date of
Termination calculated as if (i) the Participant had been credited with two
additional years of benefit service under the SERP as of the Date of
Termination, and (ii) the Participant’s Compensation under the SERP for each
additional year of such service had been equal to the Participant’s Compensation
for the last full Year prior to the Date of Termination.
 
(d)           Payment of Enhanced Retirement Benefits.  Any enhanced retirement
benefit to which a Participant may be entitled under paragraph (a), (b) or (c)
above shall be paid in a single lump sum within 30 calendar days of the Date of
Termination; subject, however, to any payment delay required by Section
6.8(b).  The lump-sum payment shall be equal to (i) the present value of the
applicable enhanced retirement benefit on the Date of Termination, calculated
using a standard mortality table referred to as the 1983 Group Annuity Mortality
table and an interest rate equal to 80 percent of the average of the IRS 30-year
Treasury Securities Rates for the six-month period preceding the participant’s
Date of Termination, plus (ii) interest on such amount, credited monthly from
the Date of Termination through the date of payment (taking into account any
delay required by Section 6.8(b)), using the appropriate 30-year Treasury bond
rate quoted in the Wall Street Journal on the first business day of each
month.  The appropriate 30-year Treasury bond shall be the bond that has the
closest maturity date (by month) preceding the month in which interest is to be
credited.
 
(e)           Ineligible to Participate in Retirement Plan.  In no event shall a
Participant be entitled to any benefit under this Section 6.4 if he or she is
not a participant in the Retirement Plan and/or the SERP as of the Date of
Termination.
 
6.5           Continued Welfare Benefits.  For a period of three years in the
case of a Tier 1 participant, and two years in the case of a Tier 2 Participant,
following the Participant’s Date of Termination, the Participant and his or her
family shall be provided without cost medical, dental, accidental death and
dismemberment, and life insurance benefits that are the same as, or
substantially similar to, the benefits that would have been provided by the
Company , an Affiliate or any successor during such period had the Participant’s
employment not been terminated.  Some or all of the benefits required by this
Section may be provided through the payment or reimbursement of premiums
incurred for similar coverage procured by the Company, an Affiliate or any
successor on the Participant’s behalf or by the Participant, through the payment
of COBRA premiums, or pursuant to the terms and conditions of the Company’s
retiree health insurance program, if applicable, in each case as determined by
the Company in its sole discretion and subject to Sections 6.8 and 12.8 below.
 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 8

--------------------------------------------------------------------------------

 
 
6.6           Stock Option and Stock Appreciation Right
Benefits.  Notwithstanding any shorter period to the contrary in any agreement
between a Participant and the Company evidencing a grant of stock options or
stock appreciation rights, the Participant shall have a minimum of one year (but
not beyond the date when the options or rights would otherwise expire by their
terms) following the Date of Termination in which to exercise any vested stock
options and stock appreciation rights outstanding as of the Change in
Control.  Nothing in this Section 6.6, however, shall require the Company to
continue in effect any stock option or stock appreciation right following a
Change in Control, if, pursuant to the terms of the Change in Control, the
Participant will receive automatically (on or within a reasonable time following
the Change in Control), in cash or marketable securities, the intrinsic value of
such awards as of the date of the Change in Control.
 
6.7           Other Benefits Payable.  To the extent not theretofore paid or
provided, the Company shall timely pay or provide (or cause to be paid or
provided) to a Participant entitled to Separation Benefits, any other amounts or
benefits required to be paid or provided to the Participant or which the
Participant is eligible to receive under any plan, program, policy or practice
or contract or agreement of an Employer.  Thus, by way of example and not by way
of limitation, benefits earned under the QEP Resources, Inc. Deferred
Compensation Wrap Plan, as may be amended from time to time, or the SERP shall
be unaffected by a Participant’s receipt of benefits hereunder, and shall
continue to be payable solely in accordance with the relevant terms of those
plans.  Notwithstanding the foregoing, if a Participant is entitled to
Separation Benefits under this Plan and is also entitled to severance benefits
under any employment agreement or other severance pay plan or policy of the
Company, benefits from this Plan will be offset by the amount of the severance
benefits or similar amounts received under or payable in accordance with such
other agreements, plans, or policies.  In addition, Separation Benefits under
this Plan shall also be reduced by any amounts that are paid under the Annual
Cash Incentive Plans or Long Term Cash Incentive Plan which are contingent on
the Participant’s termination of employment following a Change in Control.
 
6.8           Code Section 409A; Specified Employees.
 
(a)           Subject to Section 6.8(b) hereof, to the extent permitted under
Code Section 409A, any separate payment or benefit under this Plan or otherwise
shall not be deemed “nonqualified deferred compensation” subject to Code Section
409A, to the extent provided in the exceptions in Treasury Regulation Section
1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other applicable exception or
provision of Code Section 409A.
 
(b)           Notwithstanding anything to the contrary in this Plan, no
compensation or benefits shall be paid to a Participant during the six-month
period following his or her Date of Termination to the extent that the Company
determines that the Participant is a “specified employee” as of the Date of
Termination and that paying such amounts at the time or times indicated in this
Plan would be a prohibited distribution under Code Section 409A(a)(2)(B)(i).  If
the payment of any such amounts is delayed as a result of the previous sentence,
then on the first business day following the end of such six-month period (or
such earlier date upon which such amount can be paid under Code Section 409A
without being subject to additional taxes, including as a result of the
Participant’s death), the Company shall pay to the Participant a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to the
Participant during such six-month period.
 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 9

--------------------------------------------------------------------------------

 
 
(c)           To the extent that Section 6.5 requires the Company, partially or
wholly, to subsidize any continuation of health insurance benefits following the
Participant’s Date of Termination:
 
(i)            If such continued health insurance benefits are to be provided
through third-party insurance maintained by the Company under the Company’s
benefit plans in a manner that causes such health insurance benefits to be
exempt from the application of Code Section 409A under Treasury Regulation
Section 1.409A-1(a)(5), the Company shall pay or reimburse such premiums in
accordance with the terms of this Plan, subject to Section 6.8(d); provided,
however, that if, during the period of health insurance benefits continuation
coverage (the “Health Benefits Continuation Period”), any plan pursuant to which
such health insurance benefits are provided is not, or ceases prior to the
expiration of the Health Benefits Continuation Period to be, exempt from the
application of Code Section 409A under Treasury Regulation Section
1.409A-1(a)(5), then an amount equal to each remaining premium payments shall
thereafter be paid to the Participant as currently taxable compensation in
substantially equal monthly installments over the remainder of the Health
Benefits Continuation Period , accompanied by any additional amounts necessary
to offset the taxable nature of such benefit to the extent such amounts are
either exempt from or compliant with the requirements of Code Section 409A; or
 
(ii)           If such continued health insurance benefits are to be provided in
whole or in part through a self-funded plan maintained by the Company, the
benefits of which are not fully-insured by a third-party insurer:
 
(A)           To the greatest extent applicable, such health insurance benefits
shall be construed to satisfy the exemption from Code Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(v)(B), and
 
(B)           To the extent such health insurance benefits do not satisfy such
exemption and/or they do extend beyond the continuation period under COBRA,
determined as of the Participant’s Date of Termination, the Company shall
reimburse the premiums relating to such health insurance benefits in accordance
with Section 6.8(d).
 
(d)           To the extent that any payments or reimbursements provided to the
Participant under Sections 6.5, 6.8(c) or 12.7 are deemed to constitute
compensation to the Participant, such amounts shall be paid or reimbursed
reasonably promptly, but not later than December 31 of the year following the
year in which the expense was incurred.  The amount of any payments or expense
reimbursements that constitute compensation in one year shall not affect the
amount of payments or expense reimbursements constituting compensation that are
eligible for payment or reimbursement in any subsequent year, and the
Participant’s right to such payments or reimbursement of any such expenses shall
not be subject to liquidation or exchange for any other benefit.
 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 10

--------------------------------------------------------------------------------

 
 
ARTICLE VII
EQUITY INCENTIVE BENEFITS
 
All of a Participant’s stock options, stock appreciation rights, restricted
stock awards, and other equity incentive awards, including, without limitation,
any “conversion awards” (as defined in the Questar Corporation 2010 Long-Term
Stock Incentive Plan) then held by the Participant, shall vest in full
immediately prior to a Change in Control.
 
ARTICLE VIII
SPECIAL TAX PROVISIONS
 
8.1           Participant Choice.  Except as set forth below, in the event it
shall be determined that any payment or distribution by an Employer to or for
the benefit of a Participant pursuant to the terms of this Plan (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties would be incurred by the Participant with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Participant
shall be entitled  to elect either to (a) receive the full amount of the Payment
and be solely responsible for the payment of any Excise Tax due on such payment,
or (b) have the payments, distributions or benefits owing to the Participant
under this Plan “capped” or limited to the maximum dollar amount that can be
paid from the Plan without the Participant’s incurring Excise Tax (the “Capped
Amount”).
 
8.2           Determination of Capped Amount.  Subject to the provisions of
Section 8.3, all determinations required to be made under this Article VIII,
including computation of the Capped Amount, and the assumptions to be utilized
in arriving at such determination, shall be made by a nationally recognized
certified public accounting firm designated by the Company (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and the Participant within 15 business days after the receipt of notice from the
Participant that amounts payable to the Participant could constitute a Payment,
or such earlier time as is requested by the Company.  In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Company shall appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.  Any costs and expenses incurred by the Company on behalf
of the Participant under this Article VIII due to any tax contest, audit or
litigation will be paid by the Company by the end of the Participant’s taxable
year following the taxable year in which the taxes that are the subject of the
tax contest, audit or litigation are remitted to the taxing authority, or where
as a result of such tax contest, audit or litigation no taxes are remitted, the
end of the Participant’s taxable year following the taxable year in which the
audit is completed or there is a final and non-appealable settlement or other
resolution of the contest or litigation.  Subject to the provisions of Section
8.3 hereof, any determination by the Accounting Firm shall be binding upon the
Company and the Participant.
 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 11

--------------------------------------------------------------------------------

 
 
8.3           IRS Dispute Procedures.  In any instance where a Participant has
elected under Section 8.1(b) to receive a Capped Payment, the Participant or the
Company, as applicable, shall notify the other party in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Participant of an Excise Tax.  Such notification shall be given as soon as
practicable but no later than ten business days after the Participant or the
Company is informed in writing of such claim and shall apprise the other party
of the nature of such claim and the date on which such claim is requested to be
paid.  The Participant shall not pay such claim prior to the expiration of the
30-day period following the date on which the Participant learns of the claim
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due).  If the Company notifies the Participant in
writing prior to the expiration of such period that it desires to contest such
claim, the Participant shall:
 
(a)           give the Company any information reasonably requested by the
Company relating to such claim;
 
(b)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;
 
(c)           cooperate with the Company in good faith in order to effectively
contest such claim; and
 
(d)           permit the Company to participate in any proceedings relating to
such claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Section 8.3, the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may direct the Participant to
contest the claim in any permissible manner (other than by paying the tax
claimed and suing for a refund), and the Participant agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of the Participant with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount.
 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 12

--------------------------------------------------------------------------------

 
 
8.4           Settlement.  At any time during the process set out in Section
8.3, the Participant shall be permitted to accept the position taken by the
Internal Revenue Service and refund to the Company any distribution made that
has been asserted to be subject to an Excise Tax.  Upon a final determination by
an administrative tribunal or a court of competent jurisdiction that an Excise
Tax is payable because any part of the Capped Amount paid to the Participant is
an “excess parachute payment,” within the meaning of Section 4999 of the Code,
such amount shall be refunded to the Company, and the Participant shall not have
any right, title or interest in such amount, so that the amount repaid shall not
be subject to the Excise Tax.  If , notwithstanding the Participant’s obligation
to refund any such Payment, an Excise tax and interest and penalties are payable
on such amount, the Excise Tax and any such interest and penalties shall be paid
by the Participant.
 
8.5           Withholding.  All payments to the Participant in accordance with
the provisions of this Plan shall be subject to applicable withholding of local,
state, Federal and foreign taxes, as determined in the sole discretion of the
Company.
 
ARTICLE IX
PARTICIPATING EMPLOYERS
 
Any Affiliate of the Company may become a participating Employer in the Plan
following approval by the Company.  The provisions of the Plan shall be fully
applicable to the Employees of any such Affiliate who are Participants pursuant
to Section 4.1.
 
ARTICLE X
SUCCESSOR TO COMPANY
 
This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place.
 
In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.  In the event of a Change in Control in which the successor
fails to expressly and unconditionally assume and agree to perform the Company’s
obligations under this Plan, each Participant in the Plan immediately prior to
such Change in Control shall be deemed to have incurred a qualifying Separation
from Service under Section 5.1 and shall be entitled to payment of the cash
equivalent of all Separation Benefits set forth in Article VI as if the day
prior to the date of such Change in Control were the Participant’s Date of
Termination, in the form of a single lump sum within 60 days following the
Change in Control.
 
The term “Company,” as used in this Plan, shall mean the Company as hereinbefore
defined and any successor or assignee to the business or assets which by reason
hereof becomes bound by this Plan.
 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 13

--------------------------------------------------------------------------------

 
 
ARTICLE XI
DURATION, AMENDMENT AND TERMINATION
 
11.1           Duration.  If a Change in Control has not occurred, this Plan
shall continue indefinitely unless and until terminated by the Board pursuant to
Section 11.2, below.  If a Change in Control occurs while this Plan is in
effect, the Plan shall continue in full force and effect for three years
following such Change in Control, and shall then automatically terminate;
provided, however, that all Participants who become entitled to any payments
hereunder shall continue to receive such payments notwithstanding any
termination of the Plan.
 
11.2           Amendment or Termination.  The Board may amend or terminate this
Plan for any reason prior to a Change in Control except that the Plan shall not
be terminated or amended to reduce any benefits provided under the Plan at a
time when the Board knows or should know that a Change in Control is under
consideration, is being negotiated or is otherwise contemplated.  In the event
of a Change in Control, this Plan shall automatically terminate as set forth in
Section 11.1 but may not be amended or prematurely terminated.
 
11.3           Procedure for Extension, Amendment or Termination.  Any amendment
or termination of this Plan by the Board in accordance with the foregoing shall
be made by action of the Board in accordance with the Company’s charter and
by-laws and applicable law.
 
ARTICLE XII
MISCELLANEOUS
 
12.1           Full Settlement.  Except as otherwise provided in Section 6.7,
the Company’s obligation to make the payments provided for under this Plan and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against a Participant or others.  In no event shall a
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Participant under any of the
provisions of this Plan and such amounts shall not be reduced whether or not the
Participant obtains other employment.
 
12.2           Employment Status.  This Plan does not constitute a contract of
employment or impose on the Participant or the Participant’s Employer any
obligation for the Participant to remain an Employee or change the status of the
Participant’s employment or the policies of the Participant’s Employer regarding
termination of employment.
 
12.3           Confidential Information.  Each Participant shall hold in a
fiduciary capacity for the benefit of the Company all secret or confidential
information, knowledge or data relating to an Employer, and their respective
businesses, which shall have been obtained by the Participant during the
Participant’s employment by the Participant’s Employer and which shall not be or
become public knowledge (other than by acts by the Participant or
representatives of the Participant in violation of this Plan).  After
termination of a Participant’s employment with the Company or other Employer,
the Participant shall not, without the prior written consent of the Company or
as may otherwise be required by law or legal process, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it.  In no event shall an asserted violation of the provisions of
this Section 12.3 constitute a basis for deferring or withholding any amounts
otherwise payable under this Plan.
 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 14

--------------------------------------------------------------------------------

 
 
12.4          Named Fiduciary; Administration. The Company is the named
fiduciary of the Plan, and shall administer the Plan, acting through the
Company’s Compensation Committee, which shall be the Plan Administrator.  The
Plan Administrator shall have full and complete discretionary authority to
administer, construe, and interpret the Plan, to decide all questions of
eligibility, to determine the amount, manner and time of payment, and to make
all other determinations deemed necessary or advisable for the Plan.  The Plan
Administrator shall review and determine all claims for benefits under this
Plan.
 
12.5          Claim Procedure.
 
(a)           Filing a Claim.  All claims and inquiries concerning benefits
under the Plan must be submitted to the Plan Administrator in writing.  The
claimant may submit written comments, documents, records or any other
information relating to the claim.  Furthermore, the claimant shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim for benefits.  If
an Employee or former Employee makes a written request alleging a right to
receive benefits under this Plan or alleging a right to receive an adjustment in
benefits being paid under the Plan, the Company shall treat it as a claim for
benefits.
 
(b)           Review of Claims; Claims Denial.  The Plan Administrator shall
initially deny or approve all claims for benefits under the Plan.  If any claim
for benefits is denied in whole or in part, the Plan Administrator shall notify
the claimant in writing of such denial and shall advise the claimant of his
right to a review thereof.  Such written notice shall set forth, in a manner
calculated to be understood by the claimant, specific reasons for such denial,
specific references to the Plan provisions on which such denial is based, a
description of any information or material necessary for the claimant to perfect
his claim, an explanation of why such material is necessary and an explanation
of the Plan’s review procedure, and the time limits applicable to such
procedures.  Furthermore, the notification shall include a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review.  Such written notice shall be given
to the claimant within a reasonable period of time, which normally shall not
exceed 90 days, after the claim is received by the Plan Administrator.
 
(c)           Appeals.  Any claimant or his duly authorized representative,
whose claim for benefits is denied in whole or in part, may appeal such denial
by submitting to the Plan Administrator a request for a review of the claim
within 60 days after receiving written notice of such denial from the Plan
Administrator.  The Plan Administrator shall give the claimant upon request, and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim of the claimant, in preparing his
request for review.  The request for review must be in writing.  The request for
review shall set forth all of the grounds upon which it is based, all facts in
support thereof, and any other matters which the claimant deems pertinent.  The
Plan Administrator may require the claimant to submit such additional facts,
documents, or other materials as the Plan Administrator may deem necessary or
appropriate in making its review.
 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 15

--------------------------------------------------------------------------------

 
 
(d)           Review of Appeals.  The Plan Administrator shall act upon each
request for review within 60 days after receipt thereof.  The review on appeal
shall consider all comments, documents, records and other information submitted
by the claimant relating to the claim without regard to whether this information
was submitted or considered in the initial benefit determination.
 
(e)           Decision on Appeals.  The Plan Administrator shall give written
notice of its decision to the claimant.   If the Plan Administrator confirms the
denial of the application for benefits in whole or in part, such notice shall
set forth, in a manner calculated to be understood by the claimant, the specific
reasons for such denial, and specific references to the Plan provisions on which
the decision is based.  The notice shall also contain a statement that the
claimant is entitled to receive upon request, and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits.  Information is relevant to a claim if it
was relied upon in making the benefit determination or was submitted, considered
or generated in the course of making the benefit determination, whether it was
relied upon or not.  The notice shall also contain a statement of the claimant’s
right to bring an action under ERISA Section 502(a).  If the Plan Administrator
has not rendered a decision on a request for review within 60 days after receipt
of the request for review, the claimant’s claim shall be deemed to have been
approved.  The Plan Administrator’s decision shall be final and not subject to
further review within the Company.  There are no voluntary appeals procedures
after appellate review by the Plan Administrator.
 
(f)           Determination of Time Periods.  If the day on which any of the
foregoing time periods is to end is a Saturday, Sunday or holiday recognized by
the Company, the period shall extend until the next following business day.
 
12.6         Unfunded Plan Status.  All payments pursuant to the Plan shall be
made from the general funds of the Company and no special or separate fund shall
be established or other segregation of assets made to assure payment.  No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan.  Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan.
 
12.7         Attorney Fees; Interest.  The Company agrees to pay as incurred, to
the full extent permitted by law, and in accordance with Section 6.8(d) hereof,
all legal fees and expenses which a Participant may reasonably incur as a result
of any contest (regardless of the outcome thereof) by the Company, the
Participant, or others of the validity or enforceability of, or liability under,
any provision of this Plan or any guarantee of performance thereof (including as
a result of any contest by the Participant about the amount of any payment
pursuant to this Plan), plus in each case interest on any delayed payment at the
applicable Federal rate provided for in Section 7872(f)(2)(A) of the Code.  The
foregoing right to legal fees and expenses shall not apply to any contest
brought by a Participant (or other party seeking payment under the Plan) that is
found by a court of competent jurisdiction to be frivolous or vexatious.
 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 16

--------------------------------------------------------------------------------

 
 
12.8         Code Section 409A Savings Clause.  The payments and benefits
provided hereunder are intended to be exempt from or compliant with the
requirements of Section 409A of the Code.  Notwithstanding any provision of this
Plan to the contrary, in the event that the Company reasonably determines that
any payments or benefits hereunder are not either exempt from or compliant with
the requirements of Section 409A of the Code, the Company shall have the right
to adopt such amendments to this Plan or adopt such other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that are necessary or appropriate (i) to
preserve the intended tax treatment of the payments and benefits provided
hereunder, to preserve the economic benefits with respect to such payments and
benefits, and/or (ii) to exempt such payments and benefits from Section 409A of
the Code or to comply with the requirements of Section 409A of the Code and
thereby avoid the application of penalty taxes thereunder; provided, however,
that this Section 12.8 does not, and shall not be construed so as to, create any
obligation on the part of the Company to adopt any such amendments, policies or
procedures or to take any other such actions or to indemnify any Participant for
any failure to do so.
 
12.9         Validity and Severability.  The invalidity or unenforceability of
any provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
12.10       Governing Law.  The validity, interpretation, construction and
performance of the Plan shall in all respects be governed by the laws of
Colorado without reference to principles of conflict of law, except to the
extent pre-empted by Federal law.
 
I hereby certify that this amended QEP Resources, Inc. Executive Severance
Compensation Plan was duly adopted by the Board of Directors of QEP Resources,
Inc. on May 14, 2012.
 
Executed on this ____ day of _______________, 2012.
 

  By:           Richard J. Doleshek         Executive Vice President, Chief
Financial Officer and Treasurer  

 
QEP Resources, Inc.
Executive Severance Compensation Plan
 
 
Page 17

--------------------------------------------------------------------------------